DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed July 6, 2022.
In view of the Amendments to the Claims filed July 6, 2022, the rejections of claims 1-15 under 35 U.S.C. 103 previously presented in the Office Action sent April 11, 2022 have been modified only in response to the Amendments to the Claims.
Claims 1-15 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto (U.S. Pub. No. 2019/0036088 A1) in view of Lee et al. (U.S. Pub. No. 2011/0300423 A1) and Park et al. (U.S. Pub. No. 2017/0149024 A1).
With regard to claim 1, Wakimoto discloses a secondary battery comprising: 
an electrode assembly (11, Fig. 3); 
a case accommodating the electrode assembly (such as case 30 depicted in Fig. 2-3 as physically accommodating the cited electrode assembly 11); and 
a cap assembly coupled to the case to seal the case (such as sealing plate 80 depicted in Fig. 2-3 as physically coupled to the case for sealing the case and cited to read on the claimed “cap assembly” as it caps the case holding electrode assembly 11), wherein the case comprises 
a bottom portion (S1, Fig. 6), 
long side portions bent and extended from the bottom portion (S2 and S3 depicted in Fig. 6 as bent and extended from the cited bottom portion S1), 
a first short side portion bent and extended from the bottom portion in a direction toward the cap assembly (such as S8 and S9 depicted in Fig. 3 and Fig. 6 as bent and extended from the cited bottom portion S1 in a vertical direction toward the cap assembly 80), and 
second short side portions bent and extended from the long side portions (S4, S5, S6, and S7 depicted in Fig. 6 as bent and extended from the cited long side portions S2/S3), 
the first short side portion and the second short side portions are connected to one another to define a short side portion (as depicted in Fig. 3-4 and Fig. 6, the cited first short side portion S8 and S9 and the cited second short side portions S4/S6 and S5/S7 are connected, or mechanically coupled/joined, to one another to define a short side portion), and
an entirety of the first short side portion extending from the bottom portion to the second short side portions has a planar shape (as depicted in Fig. 4, the cited first short side portion S8 has a planar shape of a rectangle extending, or stretching, from the cited bottom portion S1 to the cited second short side portions S4 and S6 in the vertical direction and the cited first short side portion S9 has a planar shape of a rectangle extending, or stretching, from the cited bottom portion S1 to the cited second short side portions S5 and S7 in the vertical direction).

Wakimoto teaches a case design with folded second short side portions S4 and S6 connected to each other and folded first short side portion S9 connected to the second short side portions S4 and S6 in order to seal off a side of the case (recall Fig. 7 and Fig. 11-12) but does not teach corresponding peripheral edges welded to each other along lengths.
However, Lee et al. teaches a battery (see Title and Abstract) and teaches sealing off a side of a case (see Fig. 16-17). Lee et al. teaches a planar first short side portion 543 and second short side portions 542/541 (see Fig. 16-17). 
Lee et al. teaches a peripheral edge of the first short side portion extends away from a long side portion and a peripheral edge of a second short side portion extends away from the long side portion so as to correspond to the peripheral edge of the first short side potion, the first short side portion and the second short side portion being welded to each other along lengths of the peripheral edges thereof that correspond to each other (as depicted in Fig. 17 and annotated Fig. 17 below, a peripheral edge of the first short side portion 543 extends away from a long side portion of 523 and a peripheral edge of a second short side portion 542 extends away from the long side portion of 523 so as to correspond to and align with the peripheral edge of the first short side potion 543, the first short side portion 543 and the second short side portion 542 being welded to each other along lengths of the cited peripheral edges thereof that correspond to each other at W51). 

    PNG
    media_image1.png
    475
    368
    media_image1.png
    Greyscale

Annotated Fig. 17

Lee et al. teaches the design of the welded first short side portion and second short side portions to seal off a side of the case provides for maintaining balance of force acting on the side of the case (see [0070]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the design of the first short side portion and second short side portions of Wakimoto to include the welded design of the first short side portion and second short side portions suggested by Lee et al. because it would have provided for maintaining balance of force acting on the side of the case. 
Wakimoto, as modified above, does not disclose wherein the case is formed of a metal plate.
However, Park et al. teaches a secondary battery (see Title). Park et al. teaches an electrode assembly holder 100 can be formed of a thin metal sheet coated with an insulative material on both sides so that the holder may be flexible (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the metal sheet coated with an insulative material on both sides, as exemplified by Park et al., for the material of the holder of Wakimoto, as modified above, because it would have provided for a flexible electrode assembly holder and because the selection of a known material based on its suitability for its intended use, in the instant case a material for a flexible electrode assembly holder, supports a  prima facie obviousness determination (see MPEP 2144.07). Wakimoto, as modified by Park et al., teaches the claimed “case is formed of a metal plate” because it includes a metal plate/sheet.
With regard to claim 2, independent claim 1 is obvious over Wakimoto in view of Lee et al. and Park et al. under 35 U.S.C. 103 as discussed above. Lee et al.  teaches wherein
the planar shape of the first short side portion has a shape of a triangle and the second short side portions are configured to correspond with the first short side portion (as depicted in Fig. 16-17, the planar shape of the first short side portion 543 has a shape of a triangle and the second short side portions 542/541 are configured to correspond with the first short side portion 543 at W51).
With regard to claim 3, independent claim 1 is obvious over Wakimoto in view of Lee et al. and Park et al. under 35 U.S.C. 103 as discussed above. Lee et al.  teaches wherein
the second short side portions are connected to each other (as depicted in Fig. 17, the second short side portions 542/541 are connected to each other at W5).
With regard to claim 4, independent claim 1 is obvious over Wakimoto in view of Lee et al. and Park et al. under 35 U.S.C. 103 as discussed above. Lee et al.  teaches wherein
the short side portion comprises welding portions (W51 and W5, Fig. 17), and the welding portions comprise 
a first welding portion located between the first short side portion and the second short side portions (W51, Fig. 17), and
a second welding portion located between the second short side portions (W5, Fig. 17).
With regard to claim 5, dependent claim 4 is obvious over Wakimoto in view of Lee et al. and Park et al. under 35 U.S.C. 103 as discussed above. Lee et al.  teaches wherein
the first welding portion and the second welding portion are connected to each other (see Fig. 17).
With regard to claim 6, dependent claim 4 is obvious over Wakimoto in view of Lee et al. and Park et al. under 35 U.S.C. 103 as discussed above. Lee et al.  teaches wherein
the first welding portion is shaped as a straight line having at least one vertex, and the second welding portion is shaped as a straight line extending from the first welding portion (as depicted in Fig. 17, the first welding portion W51 is shaped as a straight line having at least one vertex at the top of the triangle, and the second welding portion W5 is shaped as a straight line extending from the first welding portion).
With regard to claim 7, dependent claim 6 is obvious over Wakimoto in view of Lee et al. and Park et al. under 35 U.S.C. 103 as discussed above.
Wakimoto, as modified above, teaches a triangle having a vertex angle (see Lee et al. at Fig. 16-17) but does not teach wherein the vertex angle is in a range from 80 degrees to 100 degrees.
However, the vertex angle in a range from 80 degrees to 100 degrees of the triangle includes one in a finite number of immediately recognizable angles.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have tried a vertex angle from 80 degrees to 100 degrees because the vertex angle of a triangle from 80 degrees to 100 degrees includes one in a finite number of immediately recognizable angles within the technical grasp of a skilled artesian (see MPEP 2143 E).
With regard to claim 8, dependent claim 6 is obvious over Wakimoto in view of Lee et al. and Park et al. under 35 U.S.C. 103 as discussed above. Lee et al. discloses wherein
the second welding portion is extending from a vertex of the first welding portion (see Fig. 17).
With regard to claim 9, dependent claim 4 is obvious over Wakimoto in view of Lee et al. and Park et al. under 35 U.S.C. 103 as discussed above.
Wakimoto, as modified above, teaches the first short side portion shaped as a convex extension towards welding portion W5 (see Lee et al. at Fig. 17 depicting the first short side portion 543 convexly extending towards W5 with a planar triangular shape providing for the first welding portion W51 shaped planar and the second welding portion W5 shaped as a straight line extending from the first welding portion) but does not teach wherein the first welding portion is shaped as a curve. 
However, the shape of the convex extension 543 being a curve is one in a finite number of convex extension shapes immediately recognizable to a skilled artesian, finite number of shapes being planar, curved, or both planar and curved shapes. 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have tried a curved shape for the first welding portion in the battery of Wakimoto, as modified above, to include a curve shape because it is one in a finite number of options within the technical grasp of a skilled artesian (see MPEP 2143 E).
With regard to claims 10 and 11, dependent claim 4 is obvious over Wakimoto in view of Lee et al. and Park et al. under 35 U.S.C. 103 as discussed above. Lee et al. discloses wherein
a welding portion of the welding portions comprises a butt joint structure configured to provide the welding portion in a state in which an end of the first short side portion and an end of the second short side portions are in contact with each other (see W51 and W5, Fig. 17).
With regard to claims 12 and 13, dependent claim 10 is obvious over Wakimoto in view of Park et al. and Noda under 35 U.S.C. 103 as discussed above. As claims 12 and 13 do not positively require a lap joint structure or an overlay joint structure limiting the alternative claimed language of claim 10, Wakimoto, as modified above, teaches the structure required in claims 12 and 13, which is cited as a butt joint structure.
With regard to claim 15, independent claim 1 is obvious over Wakimoto in view of Lee et al. and Park et al. under 35 U.S.C. 103 as discussed above. Wakimoto, as modified above, discloses wherein
the first short side portion extends from both end portions of the bottom portion, the second short side portions extend from both ends of the long side portions, and the short side portion is defined on both sides of the bottom portion and the long side portions (as detailed in Fig. 17 of Lee et al., modified into the casing of Wakimoto, the cited first short side portion extends from both opposite end portions of the cited bottom portion, the cited second short side portions extend from both ends of the long side portions, and the cited short side portion is defined on both opposite sides of the cited bottom portion and the cited long side portions).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto (U.S. Pub. No. 2019/0036088 A1) in view of Lee et al. (U.S. Pub. No. 2011/0300423 A1) and Park et al. (U.S. Pub. No. 2017/0149024 A1), and in further view of Kawada et al. (U.S. Pub. No. 2012/0189904 A1).
With regard to claim 14, dependent claim 4 is obvious over Wakimoto in view of Lee et al. and Park et al. under 35 U.S.C. 103 as discussed above.
Wakimoto, as modified above, does not teach wherein a welding portion of the welding portions comprises multiple welding beads, and the multiple welding beads comprise circular peripheries facing the bottom portion.
However, Kawada et al. teaches a controlled laser welding technique which provides welding beads, with circular peripheries (see for example Fig. 6 and Fig. 9 and see [0050]). Kawada et al. teaches the welding technique proves for no micro cracks (see [0051]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the welding technique of Wakimoto, as modified above, to include the controlled welding technique of Kawada et al. because it would have provided for no micro cracks. Wakimoto, as modified above, teaches the multiple welding beads comprise circular peripheries facing the bottom portion as the beads are circular and have peripheries, or outer edges which face the cited bottom portion.

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        October 31, 2022